       Case 2:20-cr-00165-JJT Document 89 Filed 08/07/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT

 7                                 FOR THE DISTRICT OF ARIZONA

 8   United States of America,                                    No. CR-20-00165-PHX-JJT
 9                             Plaintiff,
10                                                                 SCHEDULING ORDER
                 vs.
11
12   John Michael Caruso Jr., et al.,

13                             Defendants.

14
15          IT IS ORDERED setting the following schedule of deadlines for discovery, notices,

16   motions, hearings and trial:

17   Discovery and Disclosure Deadlines:

18          a.         Government’s Compliance with Rule 16 discovery:1      October 23, 2020

19          b.         Government’s Rule 404(b) notification:                October 23, 2020

20          c.         Government’s initial expert disclosures:              October 23, 2020

21          d.         Defendant’s rebuttal/initial expert disclosures:      December 18, 2020

22          e.         Defendant’s disclosure of reciprocal Rule 16 discovery:

23                                                                           December 18, 2020

24          f.         Defendant’s Rule 404(b) notification:                 December 18, 2020

25          g.         Government’s rebuttal expert disclosures:             January 22, 2021

26
            1
                  This deadline pertains to discovery within the parties’ possession and control
27
     as of the date set for compliance. If either party subsequently discovers or receives
28   additional material, it shall be promptly disclosed as soon as practicable in accordance with
     Rule 16(c).
         Case 2:20-cr-00165-JJT Document 89 Filed 08/07/20 Page 2 of 3




 1          h.     Government’s disclosure of preliminary witness list, exhibit list, and draft
 2                 summary exhibits:2                                      March 26, 2021
 3          i.     Defendant’s disclosure of preliminary witness list, exhibit list, and draft
 4                 summary exhibits:                                       April 9, 2021
 5          j.     Government’s Production of Jencks/Rule 26.2 material:3
 6                                                                         May 7, 2021
 7          k.     Defendant’s production of Rule 26.2 material:           May 7, 2021
 8   Pretrial Motions:
 9          a.     Motion deadline                                         January 8, 2021
10          b.     Response deadline                                       January 29, 2021
11          c.     Reply deadline                                          February 12, 2021
12   Status Conference:                                                    February 24, 2021
13   Joint Statement of the Case, Joint Proposed Jury Instructions, and
14   Joint Proposed Verdict Form:                                          April 23, 2021
15   Motions In Limine:
16          a.     Motion deadline                                         April 2, 2021
17          b.     Response deadline                                       April 16, 2021
18   …
19   …
20   …
21   …
22   …
23   …
24
            2
25                The parties will submit preliminary drafts in good faith, with the
     understanding that modest changes are likely to follow as a result of additional trial
26   preparation. The goal is to provide early notice for the parties to prepare efficiently for
     trial.
27
            3
                   If either party obtains additional Jencks/Rule 26.2 material after the listed
28   deadlines, such material shall be produced as soon as practicable.

                                                -2-
       Case 2:20-cr-00165-JJT Document 89 Filed 08/07/20 Page 3 of 3




 1   Final Pretrial Conference:                                            TBD
 2   Jury Trial:                                       Tentatively set for: June 8, 2021
 3
 4         Dated this 7th day of August, 2020.
 5
 6                                     Honorable John J. Tuchi
                                       United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
